Order entered December 6, 2019




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01237-CR

                           EX PARTE ANTONIO CAMPOZANO JR.

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX19-90309-S

                                              ORDER
        Before the Court is the State’s December 2, 2019 first motion for extension of time to file

its brief. We GRANT the State’s motion and ORDER the State’s brief filed by December 23,

2019.

        The record in this appeal does not contain a certification of the right to appeal.

Accordingly, we order the trial court to file within FOURTEEN DAYS of the date of this order,

a certification of appellant’s right to appeal.


                                                           /s/   ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE